                                    UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                     Case No. 19CR00200-LAB

                                                Plaintiff,
                           vs.
                                                                     JUDGMENT OF DISMISSAL
NADI GERGIS ZAKI,


                                             Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Indictment/Information:
      8:1324(a)(2)(B)(iii) ‐ Bringing in Aliens Without Presentation (1); :1324(a)(2)(B)(ii); 18:2 ‐ Bringing in Aliens for
      Financial Gain; Aiding and Abetting (2)




Dated: 7/8/2019
                                                               Hon. Larry Alan Burns
                                                               Chief United States District Judge
